DETAILED ACTION

1.  Applicant's amendment, filed 10/01/2021, is acknowledged.
 

EXAMINER'S AMENDMENT

2.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

3.  Authorization for this Examiner's Amendment was given in a telephone interview with James H. Velema on October 14, 2021.


In the Claims:
 

 4.  In claim 57, the phrase “a light chain variable region comprising an LCDR1, an LCDR2, and an LCDR3 of any one of SEQ ID NOs:22-33, and a heavy chain variable region comprising an HCDR1, an HCDR2, and an HCDR3 of any one of SEQ ID NOs:8-19” has been replaced with   -- a light chain variable region sequence of any one of SEQ ID NOs:22-33, and a heavy chain variable region sequence of any one of SEQ ID NOs:8-19 --  .


REASONS FOR ALLOWANCE

5. The following is an Examiner's Statement of Reasons for Allowance: 

In view of Applicant amendment to limit the antibodies to an Fc region that requires only two mutations consisting of S298A and S324N, the previous rejection under non-statutory obviousness-type double patenting  over US. Patent No. 8,975,376 is hereby withdrawn.  The claims of  ‘376 patent require antibodies comprising an Fc region having at least three mutations: S324N, E269D and S298A. 
 
 6.  Claims 18, 38, 52, 53 and 55-60 are allowable. 


7.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maher Haddad whose telephone number is (571) 272-0845.  The examiner can normally be reached Monday through Friday from 7:30 am to 4:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

October 15, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644